Name: Commission Implementing Decision (EU) 2019/241 of 6 February 2019 amending Decision 2007/703/EC and Implementing Decisions (EU) 2017/2452 and (EU) 2018/1109 as regards the representative of the authorisation holder (notified under document C(2019) 748) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  foodstuff;  marketing;  health;  agricultural activity;  plant product
 Date Published: 2019-02-11

 11.2.2019 EN Official Journal of the European Union L 39/14 COMMISSION IMPLEMENTING DECISION (EU) 2019/241 of 6 February 2019 amending Decision 2007/703/EC and Implementing Decisions (EU) 2017/2452 and (EU) 2018/1109 as regards the representative of the authorisation holder (notified under document C(2019) 748) (Only the Dutch, French and English texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular to Article 9(2) and Article 21(2) thereof, Whereas: (1) Dow AgroSciences Ltd and Dow AgroSciences Europe Ltd, based in the United Kingdom, are representatives in the Union of respectively Dow AgroSciences LLC and Mycogen Seeds for genetically modified food and feed covered by Commission Decision 2007/703/EC (2) and Commission Implementing Decision (EU) 2017/2452 (3) and (EU) 2018/1109 (4). For the authorisations under those decisions, Pioneer Overseas Corporation, based in Belgium, is representative in the Union of Pioneer Hi-Bred International Inc. (2) In the context of the withdrawal of the United Kingdom from the European Union, Dow AgroSciences Europe requested the Commission, by letter dated 13 September 2018, to change its representative for the genetically modified food and feed concerned, by having Dow AgroSciences Distribution S.A.S., based in France, as representative, instead of Dow AgroSciences Ltd and Dow AgroSciences Europe Ltd By letter dated 12 October 2018, Dow AgroSciences LLC clarified that Dow AgroSciences Europe, Dow AgroSciences Ltd and Dow AgroSciences Europe Ltd, are the same legal entity. By letter dated 7 September 2018, Dow AgroSciences Distribution S.A.S confirmed its agreement with the transfer of representative. (3) The requested changes are purely administrative in nature and therefore do not entail a new assessment of the products concerned. The same applies as regards the addressees of the authorisation decisions concerned, which should also be adapted accordingly. (4) Decision 2007/703/EC and Implementing Decisions (EU) 2017/2452 and (EU) 2018/1109 should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Decision 2007/703/EC Decision 2007/703/EC is amended as follows: (1) The text of point (b) of Article 6(1) is replaced by the following: Dow AgroSciences Distribution S.A.S., France, representing Mycogen Seeds, United States; (2) The text of point (b) of Article 8 is replaced by the following: Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; (3) Point (a) of the Annex is amended as follows: (a) the name Dow AgroSciences Europe Ltd is replaced by the terms Dow AgroSciences Distribution S.A.S.; (b) the address European Development Centre, 3 Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Article 2 Amendments to Implementing Decision (EU) 2017/2452 Implementing Decision (EU) 2017/2452 is amended as follows: (1) The text of point (b) of Article 7(1) is replaced by the following: Dow AgroSciences Distribution S.A.S., France, representing Dow AgroSciences LLC, United States; (2) The text of point (b) of Article 9 is replaced by the following: Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; (3) Point (a) of the Annex is amended as follows: (a) the name Dow AgroSciences Europe Ltd is replaced by the terms Dow AgroSciences Distribution S.A.S.; (b) the address European Development Center, 3B Park Square, Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Article 3 Amendments to Implementing Decision (EU) 2018/1109 Implementing Decision (EU) 2018/1109 is amended as follows: (1) The text of point (b) of Article 7(1) is replaced by the following: Dow AgroSciences Distribution S.A.S., France, representing Dow AgroSciences LLC, United States; (2) The text of point (b) of Article 9 is replaced by the following: Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; (3) Point (a) of the Annex is amended as follows: (a) the name Dow AgroSciences Europe Ltd is replaced by Dow AgroSciences Distribution S.A.S.; (b) the address European Development Center, 3B Park Square, Milton Park, Abingdon, Oxon OX14 4RN, United Kingdom is replaced by 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France. Article 4 Addressees This Decision is addressed to: (a) Dow AgroSciences Distribution S.A.S., 6, rue Jean Pierre Timbaud, 78180 Montigny-le-Bretonneux, France; and (b) Pioneer Overseas Corporation, Avenue des Arts 44, 1040 Brussels, Belgium. Done at Brussels, 6 February 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Decision 2007/703/EC of 24 October 2007 authorising the placing on the market of products containing, consisting of, or produced from genetically modified maize 1507xNK603 (DAS-Ã15Ã7-1xMON-ÃÃ6Ã3-6) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 285, 31.10.2007, p. 47). (3) Commission Implementing Decision (EU) 2017/2452 of 21 December 2017 renewing the authorisation for the placing on the market of products containing, consisting of, or produced from genetically modified maize 1507 (DAS-Ã15Ã7-1) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 346, 28.12.2017, p. 25). (4) Commission Implementing Decision (EU) 2018/1109 of 3 August 2018 renewing the authorisation for the placing on the market of products containing, consisting of, or produced from genetically modified maize 59122 (DAS-59122-7) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 203, 10.8.2018, p. 7).